Armstrong, J.
The State appeals an order suppressing drug evidence seized when officers arrested Charles A. Nall on an out-of-state warrant. The trial court suppressed the evidence because the out-of-state warrant turned out to be invalid. The State argues that the officers had statutory authority to arrest without a warrant because they acted upon reasonable information that Nall faced felony charges in another state. We disagree. The Washington State officers were bound by what the out-of-state authorities knew or should have known. Accordingly, we affirm.
*649FACTS
The Multnomah County (Oregon) Sheriff’s Office faxed the Clallam County Sheriff information indicating that they had an active arrest warrant for Charles Nall. The Oregon authorities wanted Nall for violating a condition of his community supervision. The faxed message requested that the Clallam County deputies serve the warrant. A Clallam County deputy asked central communications to verify the warrant over the phone and it did.
Based on the Oregon warrant, Clallam County deputies arrested Nall at his residence. During a search incident to the arrest, police discovered drugs and drug paraphernalia.
Nall moved to suppress the drug evidence. At the suppression hearing, the evidence showed that Nall had a felony conviction in Oregon and had violated his probation, prompting the Oregon court to revoke it. Three months later, a “Local Supervisory Authority,”1 not the Oregon court, issued a warrant for Nall based on his alleged community supervision violations. Two months later, Nall appeared in the Oregon court on an unrelated matter. During these proceedings, the court terminated Nall’s probation, but because of a clerical mistake, the administrative agency that issued the warrant failed to quash it.
The trial court ruled that the Oregon warrant was invalid and did not provide probable cause to arrest Nall.
*650ANALYSIS
The State relies on RCW 10.88.330(1), which provides, in relevant part:
The arrest of a person may be lawfully made also by any peace officer or a private person, without a warrant upon reasonable information that the accused stands charged in the courts of a state with a crime punishable by death or imprisonment for a term exceeding one year.
The State argues that the Oregon warrant, even though invalid, provided reasonable information for the Clallam officers to arrest Nall. In a related argument, the State maintains that RCW 10.88.330(1) provides a “good faith” exception, allowing officers to arrest without a warrant if they have “reasonable information” that the person is charged with a felony in another state.
 In deciding whether police officers have probable cause to arrest the defendant, we take into account the collective knowledge of the arresting officers. State v. Stebbins, 47 Wn. App. 482, 484, 735 P.2d 1353 (1987). Thus, the “fellow officer” rule allows the arresting officer to rely on what other officers or police agencies know. State v. Mance, 82 Wn. App. 539, 542, 918 P.2d 527 (1996). For example, a police department “hot sheet” bulletin may justify an arrest if the police agency issuing the bulletin has sufficient information to provide probable cause. Manee, 82 Wn. App. at 542. But the arresting officer is also limited by any deficiencies in what the issuing police agency knows. Accordingly, if the issuing agency lacks probable cause because its information is out of date, the arresting officer also lacks probable cause. Mance, 82 Wn. App. at 542.
In Mance, the defendant purchased a car from a dealer. Mance, 82 Wn. App. at 540. Because of a misunderstanding between the dealer and the defendant, the dealer reported the car stolen. Mance, 82 Wn. App. at 540-41. The misunderstanding was then cleared up, and the dealer canceled the stolen vehicle report. Manee, 82 Wn. App. at 541. But the police neglected to cancel the stolen vehicle report and *651later arrested Manee for possessing a stolen car. Mance, 82 Wn. App. at 541. During the subsequent search incident to arrest, they discovered crack cocaine. Mance, 82 Wn. App. at 541.
Employing the “fellow officer” rule, we held that the arresting officers were bound by what the agency issuing the hot sheet knew or should have known about its validity. See Mance, 82 Wn. App. at 542-43. And because the State offered no reasonable explanation for the delay in canceling the stolen vehicle report, the arresting officers lacked probable cause to arrest the defendant. Mance, 82 Wn. App. at 544-45.
Here, there is no question but that the Oregon warrant was invalid. It was issued by a supervising authority for Nall’s alleged community supervision violations. More than a month later, Nall appeared in the Oregon court and the judge terminated his probation. The arrest warrant should have been quashed at that time. It was not, and more than five months later, the Clallam officers used the warrant to arrest Nall. As in Manee, the State offered no explanation for the delay in canceling the warrant. Indeed, the State concedes that the warrant should have been cancelled. We hold that under the “fellow officer” rule, the Clallam officers were bound by what the Oregon authorities knew or should have known — that the warrant was invalid. Thus, the Clallam officers lacked probable cause to arrest Nall.
We also reject the State’s argument that RCW 10.88.330 creates a good faith exception to the probable cause requirement. Article I, section 7 of the Washington Constitution, unlike the federal constitution, explicitly protects the privacy rights of Washington citizens. State v. White, 97 Wn.2d 92, 110, 640 P.2d 1061 (1982). Moreover, article I, section 7 affords individuals greater protection than does the Fourth Amendment. State v. Stroud, 106 Wn.2d 144, 148, 720 P.2d 436 (1986). As a result, we have yet to recognize a “good faith” exception to the valid warrant requirement. State v. Werner, 129 Wn.2d 485, 496 n.4, 918 P.2d 916 (1996); State v. Riley, 121 Wn.2d 22, 30, *652846 P.2d 1365 (1993); State v. Canady, 116 Wn.2d 853, 857-58, 809 P.2d 203 (1991).2 But even if we did adopt the federal good faith standard as articulated by this court in Werner, the Oregon court did not issue the warrant here. State v. Werner, 79 Wn. App. 872, 883-84, 906 P.2d 342 (exclusionary rule generally applies to law enforcement, but not judges), rev’d on other grounds, 129 Wn.2d 485 (1996). Instead, an administrative law enforcement agency, the parole and probation office, issued the arrest warrant. Thus, the administrative agency, not the court, was responsible for quashing the warrant. Accordingly, the State’s good faith argument fails.
Finally, the State suggests that the Oregon arrest warrant was voidable, rather than void; thus, according to the State, the warrant was still technically active and enforceable. The State, however, cites no authority in support of the argument. And because the notion runs counter to the “fellow officer” rule, we decline to consider it.
The dissent argues that under the Uniform Criminal Extradition Act, chapter 10.88 RCW, the Clallam officers not only had the right but the duty to arrest Nall. In making this argument, the dissent misapplies the Uniform Act.
The power to demand an alleged fugitive and the duty to deliver him is lodged exclusively with the executive authority of each state. State ex rel. Boutwell v. Coughlin, 90 Wn.2d 835, 838, 586 P.2d 1145 (1978). Washington’s governor may issue a warrant for the arrest of a fugitive from another state upon request of the other state’s governor. RCW 10.88.210. If the request is for a convicted fugitive who has violated probation, as here, the demanding governor must state that the fugitive has broken the terms of probation. RCW 10.88.220. If our governor is satisfied that the demand should be complied with, he “shall sign a warrant of arrest” for the fugitive. RCW 10.88.260.
*653The Uniform Act also allows a Washington court to issue a warrant for a fugitive’s arrest, but only upon the “oath of any credible person before” the issuing judge or magistrate. RCW 10.88.320. And the Uniform Act allows law enforcement officers to arrest a person without a warrant if officers have probable cause to believe the person is a fugitive and stands charged with a crime punishable by death or imprisonment for a term exceeding one year. RCW 10.88.330(1).
Nall was not arrested upon a governor’s warrant because Oregon’s governor had not requested extradition.3 Thus, while the federal extradition clause creates a mandatory duty to deliver fugitives upon proper demand, no demand had been made for Nall under chapter 10.88 RCW. See Boutwell, 90 Wn.2d at 839 (summary extradition procedures operate exclusively between governors).
Nor was Nall arrested on a warrant issued by a Washington judge or magistrate. Thus, the Clallam officers had authority to arrest based only on RCW 10.88.330(1). And this allowed them to arrest Nall only upon “reasonable information.” RCW 10.88.330(1). Because the only information the Clallam officers had was the fact that the Multnomah sheriff had a warrant for Nall’s arrest, the question is whether that was reasonable information in light of the undisputed fact that the Oregon warrant was bad.
Finally, the dissent questions whether Manee applies because it involved only Washington officers. But if the Oregon warrant was invalid in Oregon, it surely did not become valid and thereby provide “reasonable information” simply by faxing it across a state line. In short, the Clallam officers were entitled to rely upon Oregon law enforcement *654officials to provide “reasonable information” (probable cause) for the arrest. But they were not entitled to take the good without also accepting the bad. The Oregon warrant was invalid and the trial court did not err in suppressing evidence seized during Nall’s arrest.
Affirmed.
Morgan, J., concurs.

 Oregon law authorizes “Local Supervisory Authorities” to issue arrest warrants for parole or postprison supervision violations. Or. Rev. Stat. § 144.340(2)(b). The Oregon legislature has defined “Local Supervisory Authority” as the “state or local corrections agency or official designated ... by that county’s board of county commissioners or county court” to operate corrections supervision services or custodial facilities. Or. Rev. Stat. § 144.087. In Multnomah County, the sheriff’s office and the Adult Community Justice Department are the county’s supervisory authority. Thus, an arrest warrant issued by either Adult Community Justice or the sheriff’s office is not reviewed by the court but instead by the agency prior to issuance. Or. Rev. Stat. § 144.350-.360.


 Compare with United States v. Leon, 468 U.S. 897, 104 S. Ct. 3405, 82 L. Ed. 2d 677 (1984); Massachusetts v. Sheppard, 468 U.S. 981,104 S. Ct. 3424, 82 L. Ed. 2d 737 (1984) (federal good faith exception).


 The dissent relies on Michigan v. Doran, 439 U.S. 282, 99 S. Ct. 530, 58 L. Ed. 2d 521 (1978). But in Doran, the defendant challenged an extradition request by Arizona’s governor of Michigan’s governor. The Supreme Court held that “once the governor of the asylum state has acted on a requisition for extradition based on the demanding state’s judicial determination that probable cause existed, no further judicial inquiry may be had on that issue in the asylum state.” Doran, 439 U.S. at 290. Here, we do not have a govemor-to-govemor request and, more importantly, no Oregon judge determined that probable cause existed for the warrant.